DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-13 objected to because of the following informalities:  
Claims 1-13 recites “Dried Functionalized Protein Product” and appears the claims should recite “dried functionalized protein product”, as MPEP 608.01(m) recites that “Each claim begins with a capital letter and ends with a period”. There should not be capital letters in the middle of the claims. 
Claim 1 recites “Functionalized Protein Brine” in lines 4 and 8 and appears should be changed to recite “functionalized protein brine”, as MPEP 608.01(m) recites that “Each claim begins with a capital letter and ends with a period”. There should not be capital letters in the middle of the claims. Similarly Claim 2, recites “Emulsion Capacity” and appears should be changed to “emulsion capacity”. Claim 3 recites “Hydrocolloid Separation” and appears should be changed to “hydrocolloid separation” Claims 6 and 13 recites “Gel Hardness” and appears should be changed to “gel hardness”. Claim 7 recites “Foaming Capacity” and appears should be changed to “foaming capacity”. And Claims 8-9,11-12 recites “Viscosity” and appears should be changed to “viscosity”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. US 4,450,183 in view of Van Werven et al. US 3,852,487 and Norrie US 5,142,971. 
Regarding claim 1, Steinberg discloses a process for preparing a dried functionalized protein product comprising comminuting meat to form a comminuted meat (the raw meat is subjected to grinding to produce a finely divided fat containing raw meat starting material) (col. 3, lines 11-13), mixing the comminuted meat with water, a food grade alkaline composition and a food grade salt to form a functionalized protein brine. Steinberg discloses that the comminuted meat has a pH in the range of from about 7.5 to 8 (col. 2, lines 45-50) during the process to form the functionalized protein brine (the ground fat containing meat is combined with additives, the additives comprises an alkaline reagent, salt, and crushed ice…the alkaline reagent added will be sufficient to adjust the pH of the resulting emulsion…optional additional water can be added) (col. 3, lines 1-30). It is noted that while the example in col.3, lines 1-30 of Steinberg discloses adjusting the pH of the mixture to approximately 7, Steinberg also generally discloses at col. 2, lines 45-50 that the step of adding the alkaline reagent to the meat mixture is to adjust the pH to be within the range from 6 to 8, which overlaps the claimed range of about 7.5 to about 8.5, and therefore it would be obvious to adjust the pH of the comminuted meat to have a pH within the range of about 7.5 to 8 during the process to form the functionalized protein brine. Steinberg discloses drying the functionalized protein brine to form the dried functionalized protein product (col. 3, lines 51-63).
Claim 1 differs from Steinberg in the recitation that the step of comminuting the meat specifically forms a comminuted meat having a particle size of less than 5mm. However, it is noted that Steinberg already teaches that the raw meat is subjected to grinding to produce a finely divided fat containing raw meat starting material, and Van Werven discloses finely divided raw meat can have an average particle size of less than 2mm (col. 2, lines 21-26), and Norrie additionally defines finely divided meat pieces as less than 2.0mm in any dimension (col. 3, lines 42-43). It would have been obvious to one of ordinary skill in the art to modify the step of comminuting the meat of Steinberg to form a comminuted meat having a particle size of less than 2mm, since Steinberg already teaches comminuting the meat into finely divided starting material and Van Werven and Norrie each shows finely divided raw meat commonly includes meat having an average particle size of less than 2mm.
Regarding claim 3, Steinberg discloses that the dried functionalized protein product is free of added starches and gums. Regarding the limitations that the product does not exhibit K-Carrageenan hydrocolloid separation, or does not exhibit Iota-Carrageenan hydrocolloid separation or does not exhibit guar gum hydrocolloid separation, it is noted that Steinberg in view of Van Werven and Norrie is performing the same process as claimed by applicant and therefore the product obtained by the process of Steinberg in view of Van Werven and Norrie would also be the same as claimed by applicant and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent (MPEP 2112.01) "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4, Steinberg discloses that the meat comprises poultry meat (‘183, col. 2, lines 26-27).
Regarding claim 5, Steinberg discloses that the meat comprises poultry meat and since chicken and turkey are types of poultry, Steinberg obviously suggests that the meat is selected from chicken and turkey (‘183, col. 2, lines 26-27).
Regarding claims 6 and 13, Steinberg discloses that the dried functionalized protein product is free of added starches and gums. Regarding the particular Gel Hardness, it is noted that Steinberg in view of Van Werven and Norrie is performing the same process as claimed by applicant and therefore the product obtained by the process of Steinberg in view of Van Werven and Norrie would also be the same as claimed by applicant and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent (MPEP 2112.01) "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, Steinberg discloses that the dried functionalized protein product is free of added starches and gums. Regarding the particular foaming capacity, it is noted that Steinberg in view of Van Werven and Norrie is performing the same process as claimed by applicant and therefore the product obtained by the process of Steinberg in view of Van Werven and Norrie would also be the same as claimed by applicant and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent (MPEP 2112.01) "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 8, 9, 11, 12, Steinberg discloses that the dried functionalized protein product is free of added starches and gums. Regarding the particular viscosity, it is noted that Steinberg in view of Van Werven and Norrie is performing the same process as claimed by applicant and therefore the product obtained by the process of Steinberg in view of Van Werven and Norrie would also be the same as claimed by applicant and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent (MPEP 2112.01) "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 10, Steinberg discloses that the meat is beef (‘183, col. 4, lines 34-35).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. US 4,450,183 in view of Van Werven et al. US 3,852,487 and Norrie US 5,142,971 in view of Cunningham (Cited in IDS filed 12/18/2019).
Regarding claim 2, Steinberg discloses that the dried functionalized protein product is free of added starches and gums. Regarding the particular emulsion capacity, it is noted that Steinberg in view of Van Werven and Norrie is performing the same process as claimed by applicant and therefore the product obtained by the process of Steinberg in view of Van Werven and Norrie would also be the same as claimed by applicant and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent (MPEP 2112.01) "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further it is noted that Steinberg discloses that it is known that emulsifying capacity is related to the pH of the meat (‘183, col. 1, lines 61-65) and Cunningham recognizes that emulsion capacity depends on the type of meat, pH, salt concentration, changes in the meat from rigor mortis (Pg. 1717, Influence of pH), therefore in view of the teachings of Cunningham one of ordinary skill in the art would have been motivated to adjust the type of meat, pH, salt concentration of Steinberg in view of Van Werven and Norrie through routine experimentation to obtain a product with a desired emulsion capacity (MPEP 2144.05.II).
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
Applicant argues that regarding the claim objections based on the words with capital letters, that the Examiner point to a binding authority that states capital letters used in the present claims are improper under U.S. Patent law.
This argument has not been found persuasive, in general the first word of a sentence is capitalized as well as names and other proper nouns. In this case there is no reason for the words that are objected to for being capitalized in the claims to be capitalized. The objections have been raised to put the claims in better grammatical form and since MPEP 608.01(m) recites that “Each claim begins with a capital letter and ends with a period” and since Applicant has not provided a specific reason as to why it is grammatically proper for the capitalized words in the claims to be capitalized. Therefore, the objections have been maintained.
Applicant argues that the cited art does not teach that the comminuted meat has a pH from about 7.5 to about 8.5 during the process to form the functionalized protein brine, and that Steinberg discloses adjusting the pH to 7 during the process in experiments I-V.
This argument has not been found persuasive, while Steinberg teaches adjusting the pH of the mixture to 7 in the examples, in col. 2, lines 45-50 of Steinberg has a broader disclosure of adding the alkaline reagent to the meat mixture to obtain a desired pH, namely a pH within the range from 6 to 8, which overlaps the claimed range of about 7.5 to about 8.5.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure” (MPEP 2123.II). Therefore, Steinberg suggests that the comminuted meat has a pH from about 7.5 to 8 during the process to form the functionalized protein brine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hudson US 20090123615 discloses forming an alkaline slurry containing comminuted meat (ground meat) and drying the alkaline slurry. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792